Case: 19-13775   Date Filed: 10/05/2020   Page: 1 of 3



                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 19-13775
                       Non-Argument Calendar
                     ________________________

             D.C. Docket No. 2:18-cr-00469-ACA-GMB-1



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                 versus

DENNIS JAMES HUDSON, JR.,
a.k.a. D.J. Zygi Hudson,
a.k.a. Zygi Hudson,
a.k.a. Tyler Johnson,
a.k.a. Brandon McDaniels,

                                                        Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Alabama
                     ________________________

                           (October 5, 2020)
               Case: 19-13775    Date Filed: 10/05/2020    Page: 2 of 3



Before WILLIAM PRYOR, Chief Judge, WILSON and LAGOA, Circuit Judges.

PER CURIAM:

      Dennis James Hudson Jr. appeals his sentence for distributing child

pornography. 18 U.S.C. § 2252A(a)(2). Hudson argues that we should vacate and

remand for resentencing because the district court erred when it announced his

sentence, even though it timely corrected the error in its written judgment, see Fed.

R. Crim. P. 35(a). Because our precedent, United States v. Joseph, 743 F.3d 1350,

1356 (11th Cir. 2014), holds that the written judgment governs when the oral

pronouncement is contrary to law, we affirm the written judgment.

      Hudson pleaded guilty to five counts of producing child pornography, 18

U.S.C. § 2251(a), (e), and one count of distributing child pornography, id.

§ 2252A(a)(2), in exchange for the dismissal of five additional counts of

distributing child pornography, id. Hudson’s presentence investigation report

provided an adjusted offense level of 43 that, with a criminal history category of I,

resulted in an advisory guideline sentence of imprisonment for life. The

presentence report also stated that Hudson faced statutory maximum penalties of

30 years for each offense of production and 20 years for his offense of distribution.

Hudson requested a total sentence of 30 years of imprisonment.

      At sentencing, on September 12, 2019, the district court adopted the factual

statements and calculations in the presentence report and announced it was


                                          2
               Case: 19-13775    Date Filed: 10/05/2020    Page: 3 of 3



sentencing Hudson to five concurrent terms of 30 years for his crimes of

production and to a consecutive term of 25 years for his crime of distribution. On

September 20, 2019, the district court issued a written judgment that “imprisoned

[Hudson] for a term of 30 years concurrently . . . [for the crimes of production

charged in] Counts 1–5, and 20 years . . . [for the crime of distribution charged in]

Count 11, to run consecutively to Counts 1-5.”

      We affirm the written judgment, which imposed a lawful sentence. There is

no dispute that the district court erred when it announced a sentence for Hudson’s

crime of distribution that exceeded his statutory maximum penalty by five years.

See 18 U.S.C. § 2252A(b)(1). Hudson argues that we should vacate and remand for

resentencing based on the longstanding rule that, “[w]hen a sentence pronounced

orally and unambiguously conflicts with the written order of judgment, the oral

pronouncement governs.” United States v. Bates, 213 F.3d 1336, 1340 (11th Cir.

2000). But Hudson “cannot avail himself of [that] general rule” because the “oral

pronouncement [of his sentence was] contrary to law.” Joseph, 743 F.3d at 1353.

And we need not remand because the district court corrected its obvious error, as it

was permitted to do “[w]ithin 14 days after sentencing,” by entering a written

judgment that sentenced Hudson to the statutory maximum penalty of 20 years of

imprisonment. See Fed. R. Crim. P. 35(a).

      AFFIRMED.


                                          3